DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10, 13-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or render obvious a first reference indentation as set forth in claim 1 and in combination with the rest of the positively recited limitations. Additionally, the prior art lacks a reference indentation as set forth in claims 17 and 25 in combination with the rest of the positively recited limitations. Accordingly, the claimed invention is not disclosed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/C.V.C./Examiner, Art Unit 3725                     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725